UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

ERIC EMANUEL TAYLOR,                           )
                                               )
                               Plaintiff,      )
                                               )
       v.                                      )       Civil Action No. 19-1346 (UNA)
                                               )
SUPREME COURT OF THE                           )
UNITED STATES, et al.,                         )
                                               )
                               Defendants.     )

                                   MEMORANDUM OPINION

       Due to the plaintiff’s a history of filing numerous meritless claims, the United States

District Court for the Eastern District of Virginia issued a Pre-Filing Review and Dismissal

Order. See Taylor v. Virginia, No. 2:15cv429 (E.D. Va. Oct. 27, 2015), aff’d, 642 F. App’x 205

(4th Cir. 2016) (per curiam) (affirming district court’s order dismissing his complaint without

prejudice and imposing an expanded system of prefiling review on his future filings), cert.

dismissed, 136 S. Ct. 2394 (2016). The plaintiff challenges the Eastern District of Virginia’s

refusal to file a complaint he submitted in February 2019 pursuant to its Pre-Filing Review and

Dismissal Order, asserting that the court violated his rights under the First Amendment to the

United States Constitution.

       The plaintiff’s complaint fails to state a claim upon which relief can be granted. This

federal district court “can neither review the decisions of its sister court nor compel it to act.”

Ortiz v. Pratter, No. 1:15-CV-00481, 2015 WL 1546252, at *1 (D.D.C. Apr. 3, 2015); see Mullis

v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385, 1393 (9th Cir. 1987) (citing Lewis v.

Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); El Bey v. United States, No. 1:16-CV-00164, 2016
WL 9943453, at *1 (D.D.C. Feb. 2, 2016), aff’d, 697 F. App’x 706 (D.C. Cir. 2017); Thomas v.
Wilkins, 61 F. Supp. 3d 13, 20 (D.D.C. 2014), aff’d, No. 14-5197, 2015 WL 1606933 (D.C. Cir.

Feb. 23, 2015); see also Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), aff’d,

No. 94-5079, 1994 WL 474995, at *1 (D.C. Cir. July 27, 1994) (per curiam), cert. denied, 513
U.S. 1150 (1995).

       Accordingly, the Court will grant plaintiff’s application to proceed in forma pauperis,

and dismiss the complaint. An Order is issued separately.



DATE: May 22, 2019                          /s/
                                            COLLEEN KOLLAR-KOTELLY
                                            United States District Judge